Warren E. Burger: We’ll resume arguments in number 72-671, Espinoza against Farah Manufacturing Company. Mr. Carr, I think you have about 25 minutes remaining.
Kenneth R. Carr: Thank you, Mr. Chief Justice and may it please the Court. Yesterday at recess, we were examining some of the factors that the Congress had before at the time it passed the Civil Rights Act of 1964. We’d looked at the fact that the Federal Government operating under the same prohibitory languages as is contained in Title VII of Civil Rights Act, so no inconsistency for 21 years in applying the same policy that Farah applies. Then we were in process of looking at the fact that some 19 State Fair Employment Practice Commissions as of 1964 had addressed themselves to the question of whether they under their own FEP legislation barring discrimination on the basis of national origin or national ancestry, an employer could nevertheless require that his employees be citizens and of those 19 states, 18 had found no inconsistency in the policy. Then we turn if we may to the debate surrounding the 1964 Act itself, and of course, the very first thing we’re faced with is the remark of Congressman Roosevelt who is Chairman of the House Subcommittee which reported out what became the Civil Rights Act and in the course of being questioned on the floor of the House with regard to what national origin meant, he said, “I just made very clear that national origin means national. It means the country from you and your fore bearers came from. You may come from Poland, Czechoslovakia, England, France or any other country.” And with that, the subject was dropped. Now, in his brief, Mr. Cooper points out that this is isolated, that there’s only one such illustration in the debate and I might suggest there that the reason is because the reason was so obvious that once answered in the normal understanding of the word, there was no further necessity for expanding them.
Potter Stewart: Well how does that affect -- how did Congressman Roosevelt’s words bear on this issue or help your case?
Kenneth R. Carr: Because Your Honor, they hold that the national origin prohibition in the Act means that it’s unlawful for Farah in the facts of this case to discriminate against people on the basis of the fact that they or their ancestors came from Mexico. The facts in this case clearly show that there has been no such discrimination. Rather the discrimination, and it exists, there is discrimination, no question, is based on the fact that the person was not a citizen of the United States. Now, under Congressman Roosevelt’s language, if Farah had a policy of hiring nationals from Poland, from Czechoslovakia, from England and France, but not nationals of Mexico, then there would be discrimination on the national origin of the individual and it would clearly be prohibited. But everybody acknowledges and all the facts stand clear that that’s not Farah’s policy. The only other reference to somewhere to this that we were able to find was in the debates or the hearings before Congressman Roosevelt’s committee where then Secretary of Labor, Willard Wirtz was described in the Federal Policy of complaint processing on the grounds of employment discrimination within the Government. And Secretary Wirtz’s attention obviously was primarily with regard to racial discrimination, but then he turned to national origin and religious discrimination and he said, “For example, if a person feels that he’s been disadvantaged because he is of Mexican, Italian or Polish origin, then he files a complaint with the commission and proceeds.” Now, obviously, it was implicit in what Secretary Wirtz was saying that every single one of those people were United States citizens. They wouldn’t even been employees of the Federal Government if they weren’t. Section 701 (b), which has now been -- of Title VII which is now recodified into 5 U.S.C. 7151, declares that it is the policy of the Federal Government not to discriminate on the grounds of national origin and yet, no one understood that this was changing the federal policy. It was only making statutory what’s theretofore been the rule by Executive Order and everyone understood that the Federal Government was still going to limit its employment practices -- employment hiring to United States citizens. And indeed, I’ll direct your attention if I might, to the brief filed herein on the motion for a certiorari filed by the Solicitor General where he says that the US agrees with the Fifth Circuit’s interpretation that Congress construed the phrase to mean ancestry rather than citizenship, and then he makes the obvious point in a footnote that surely Congress intended that the same meaning be applied to Section 701 (b) of Title VII as it applied in Section 703 (a). The words --
Byron R. White: Technically, I suppose, you could say there is a discrimination against people who were born abroad in the sense that -- or against people who weren’t born in this country, who didn’t originate in this country?
Kenneth R. Carr: I agree, Your Honor.
Byron R. White: Technically, that is because those people who were born abroad have to satisfy an employment qualification that people born here don’t?
Kenneth R. Carr: That’s right but the --
Byron R. White: And, now technically, that’s it. So your argument has to be that isn't what Congress intended?
Kenneth R. Carr: Well, right and --
Byron R. White: And I’ve said, this is substantial discrimination, isn’t it? I mean, it’s a substantial qualification.
Kenneth R. Carr: It is. No question about that.
Byron R. White: It takes -- how long does it take to be naturalized?
Kenneth R. Carr: Depending on the circumstances, I think it’s three to five years. I think --
Byron R. White: So, you just don’t get a job in this country with the Federal Government or with your client for quite a while?
Kenneth R. Carr: That’s correct and I’d say frankly, Your Honor, that if more companies had the policy that Farah has, Congress would probably see fit to change the law. What we’re suggesting is that so far, they haven’t.
Byron R. White: So, your argument is it's strictly a Congressional intention or --
Kenneth R. Carr: Precisely. And I think that’s the only issue before this Court.
Byron R. White: So, it isn’t a -- well, you don’t think the 1981 argument is there?
Kenneth R. Carr: No sir, I don’t for a number of reasons.
Byron R. White: Would you have some problems with that?
Kenneth R. Carr: A few but not major ones, Your Honor. 1981 of course, as I think, for the reasons that both Justice Blackmun and Justice Marshall pointed out yesterday, is not before us. But even if it were, the courts that have faced the question with that one single exception have held at Section 1981 does not apply to national origin discrimination. They do so primarily on the basis that Mr. Justice Stewart’s decision in Jones versus Meyer --
Byron R. White: You mean, a power of question. They couldn’t have used the Thirteenth Amendment, they had to use the Fourteenth which means a State action?
Kenneth R. Carr: Correct. Either way, if they used the Thirteenth by the terms it applies only to racial discrimination. If they used the Fourteenth, then it applies to State action.
Byron R. White: What about the immigration power?
Kenneth R. Carr: We’re not suggesting here, Your Honor, that the Congress could not outlaw or prohibit Farah’s policy under the immigration policy. It could. We only suggest that so far, it hadn’t.
Byron R. White: Well, I know, but do you think it’s the practice of the Courts to invalidate an act of Congress that would be valid under power X just because Congress purported to use only power Y?
Kenneth R. Carr: Well, Your Honor, it’s clear that Congress understood that it was acting pursuant to one. I think that sheds real light on the Congressional understanding of what they are purporting to do.
Byron R. White: I see.
Kenneth R. Carr: I don’t need to bother the Court really with it.
Byron R. White: I’m sorry, I brought it up.
Kenneth R. Carr: The cases that have held that 1981 does not apply to a racial discrimination, it’s interesting that the only case and it’s cited in Mr. Cooper’s brief that holds to the contrary is Guerra versus Manchester Terminal which is now on appeal to the Fifth Circuit, and I think it will be reversed. But even Guerra recognizes that the Act was found -- that Section 1981 was founded on the Thirteenth Amendment. I think for that reason, Guerra is clearly wrong and I think the Fifth Circuit will reverse it. To expand a little further on the suggestion of what the view of the United States. It’s been the policy for a number of years of the United States to put in various appropriations acts that no money expended under this or any other appropriation act in this fiscal year will be used to a certain, again, limited exceptions to pay aliens. Now, to give the reading to Title VII that Mr. Cooper and petitioner ask, you’d have to assume that in 1964, Congress on the one hand said, “From now on, the Federal Government’s going to hire aliens, but we’re just not going to pay them.” Obviously, that was not the Congressional intent. Now, I would like to direct the Court’s attention for a second to the question of the EEOC regulations.
Thurgood Marshall: Mr. Carr, before we got to that.
Kenneth R. Carr: Certainly, Your Honor.
Thurgood Marshall: There is nothing in the record to show that there’s any variation on this no-citizen rule?
Kenneth R. Carr: Your Honor --
Thurgood Marshall: It applies to everybody equally?
Kenneth R. Carr: Your Honor, there is in the record, the recognition that one time, Farah deviated from that policy. Now, it’s not in the record and I apologize both to counsel and the Court, I represented the facts in my brief and they are correct, but they’re not contained in the record now. That’s because we weren’t asked on an interrogatory, it would’ve come out, but there’s been one single exception in the history of the company, Your Honor. While Mr. Chief Justice Burger in Griggs pointed out that EEOC guidelines are entitled to great difference and we don’t quarrel for that -- with that for a moment. He then said that the reason they do is that since the Act in its legislative history support the commission’s conclusion, this affords good reason to treat the guidelines as expressed in the Will of Congress. And it seems to me that this is analogous to a fair labor standards Act situation where this Court in Skidmore versus Swift and consistently since has said that interpretative bulletins of the Secretary of Labor and wage hour cases are entitled to great weight. But in Skidmore versus Swift itself, the Court held that the reason they are is because of the weight of such judgment, in a particular case, it said will depend on the thoroughness evident in its consideration upon the validity of its reasoning and all those other factors which give these interpretative bulletins the power to persuade, if not the power to control. And the Courts while giving tremendous deference and have [Laughter Attempt] been on the losing side of one or two to interpretative bulletins of the Secretary of Labor, they don’t hesitate to overrule them where they’re wrong. Now, we think that that’s precisely what the Court should do in Griggs, I’m sorry in Farah. In support of that, we’d show you what we regard as the fatal flaw in the EEOC’s reasoning and again, direct you attention to the memorandum on the question of whether certiorari should be granted. The Solicitor General pointed to the record of Farah in employing people of Mexican origin. And the fact that over 90% of our employees have such origin and the he referred this to the atypical factual situation presented here which makes this a poor case to determine the validity of the EEOC guideline and the interpretation of the Act it embodies. And in the footnote in the same brief, speaking I’m certain for the EEOC, the Solicitor said that in light of these same factors, the EEOC agrees that this is not an appropriate case in which to test the validity of its guidelines, and therefore, asked the Court not to grant certiorari. It seems to me that this just proves the invalidity of the EEOC's reasoning because the guideline as set out says that it doesn’t matter what the facts are. If you have the employee citizenship criterion for employment, then you got a violation. But we don’t want you to look [Laughter Attempt] at the facts here because they’re not good for us. And if that’s the case, this would be the perfect case to look at. And we suggest that the reason they didn’t want the Court to grant cert was because they knew that the Court would overrule -- or would affirm the Fifth Circuit decision and throw out their guideline. Counsel did raise yesterday and in this brief one case which appears to have some similarity between our case, and that’s the Phillips versus Martin Marietta. Superficially, the argument is the same. In Phillips versus Martin Marietta, Martin Marietta was charged with sex discrimination against women and they defended on the grounds, “We couldn’t be possibly discriminating. 75% of our employees are women.” But the deference was that as to all potential male applicants, Martin Marietta said, “You’re welcome. We’re going to look at you.” As to women applicants, they said, “You’re welcome unless you have a child under six.” Now, to analogize Martin Marietta to Farah would be the same distinction I drew earlier. If we had Polish aliens, and English aliens, and French aliens but not Mexican aliens, then we’d be treating the person differently, but we’re not and therefore Martin Marietta also has no application. Mr. Justice Stewart, I believe yesterday asked Mr. Cooper whether there was any evidence in the record with regard to who was hired in the petitioner’s place and Mr. Cooper said that there was none. Now, in the appendix at page 89, the deposition of the petitioner is reprinted. She was asked there, “Do you know who was hired for the job for which you were applying?” And she said, “No, sir.” But the next question was, “Do you understand that those persons were Mexican-Americans with Mexican ancestry, but who are United States citizens.” She answered, “Yes, sir.” Now, in Green versus McDonald Douglas, this Court said that one of the factors that needed to prove up a prima facie case of racial discrimination was for the petitioner to show or the plaintiff to show that a person of a different race had been hired in his stead. And here, it’s clear from the plaintiff’s deposition that the person hired in her stead was of the same national origin as she. Your Honor, if there are no further questions, we'd then just urge that the Court to affirm the decision below as immanently correct. Thank you, Your Honor.
Warren E. Burger: Very well, Mr. Carr. Mr. Cooper, do you have any time remaining here? No, you’ve used all your time, I think. Thank you, gentlemen. The case is submitted.
George Cooper: Thank you, Your Honor.